
	

113 HCON 36 IH: Recognizing the disparate impact of climate change on women and the efforts of women globally to address climate change.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Ms. Lee of California
			 (for herself, Mr. Ellison,
			 Mrs. Capps,
			 Mr. Johnson of Georgia,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Israel,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. McCollum,
			 Ms. Schakowsky, and
			 Ms. Speier) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the disparate impact of climate
		  change on women and the efforts of women globally to address climate
		  change.
	
	
		Whereas women in the United States and around the world
			 are the linchpin of families and communities and are often the first to feel
			 the immediate and adverse effects of social, environmental, and economic
			 stresses on their families and communities;
		Whereas the United Nations has recognized, as one of the
			 central organizing principles for its work, that no enduring solution to
			 society's most threatening social, economic and political problems can be found
			 without the full participation, and the full empowerment, of the world's
			 women;
		Whereas the United Nations Development Programme 2013
			 Human Development Report has found that the number of people living in extreme
			 poverty could increase by up to 3,000,000,000 by 2050 unless environmental
			 disasters are averted by coordinated global action;
		Whereas climate change is already forcing vulnerable
			 communities in developing countries to face unprecedented climate stress,
			 including water scarcity and drought, severe weather events and floods, which
			 can lead to reduced agricultural productivity, food insecurity, and increased
			 disease;
		Whereas climate change exacerbates issues of scarcity and
			 lack of accessibility to primary natural resources, forest resources, and
			 arable land for food production, thereby contributing to increased conflict and
			 instability, as well as the workload and stresses on women farmers, who are
			 estimated to produce 60 to 80 percent of the food in most developing
			 countries;
		Whereas women will disproportionately face harmful impacts
			 from climate change, particularly in poor and developing nations where women
			 regularly assume increased responsibility for growing the family’s food and
			 collecting water, fuel, and other resources;
		Whereas epidemics, such as malaria, are expected to worsen
			 and spread due to variations in climate, putting women and children without
			 access to prevention and medical services at risk;
		Whereas food insecure women with limited socioeconomic
			 resources may be vulnerable to situations such as sex work, transactional sex,
			 and early marriage that put them at risk for HIV, STIs, unplanned pregnancy,
			 and poor reproductive health;
		Whereas conflict has a disproportionate impact on the most
			 vulnerable populations including women, and is fueled in the world’s poorest
			 regions by harsher climate, leading to migration, refugee crises, and conflicts
			 over scarce natural resources including land and water;
		Whereas it is predicted that climate change will lead to
			 increasing frequency and intensity of extreme weather conditions, precipitating
			 the occurrence of natural disasters around the globe;
		Whereas the direct and indirect effects of climate change
			 have a disproportionate impact on marginalized women such as refugee and
			 displaced persons, sexual minorities, religious or ethnic minorities,
			 adolescent girls, and women and girls with disabilities and those who are HIV
			 positive;
		Whereas the relocation and death of women, and especially
			 mothers, as a result of climate-related disasters often has devastating impacts
			 on social support networks, family ties, and the coping capacity of families
			 and communities;
		Whereas women in the United States are also particularly
			 affected by climate-related disasters, as evidenced in the wake of Hurricane
			 Katrina in the Gulf Coast region, which displaced over 83 percent of
			 low-income, single mothers;
		Whereas the ability of women to adapt to climate change is
			 constrained by a lack of economic freedoms, property and inheritance rights, as
			 well as access to financial resources, education, family planning and
			 reproductive health, and new tools, equipment, and technology;
		Whereas, despite a unique capacity and knowledge to
			 promote and provide for adaptation to climate change, women often have
			 insufficient resources to undertake such adaptation;
		Whereas women are shown to have a multiplier effect by
			 using their income and resources, when given the necessary tools, to increase
			 the well being of their children and families, and thus play a critical role in
			 reducing food insecurity, poverty, and socioeconomic effects of climate change;
			 and
		Whereas women are often underrepresented in the
			 development and formulation of policy regarding adaptation to climate change,
			 even though they are often in the best position to provide and consult on
			 adaptive strategies: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the disparate impacts of climate
			 change on women and the efforts of women globally to address climate
			 change;
			(2)encourages the use
			 of gender-sensitive frameworks in developing policies to address climate
			 change, which account for the specific impacts of climate change on
			 women;
			(3)recognizes the
			 need for balanced participation of men and women in climate change adaptation
			 and mitigation efforts, including in governance positions;
			(4)affirms its commitment to support women who
			 are particularly vulnerable to climate change impacts to prepare for, build
			 their resilience, and adapt to those impacts, including a commitment to
			 increase education and training opportunities for women to develop local
			 resilience plans to address the effects of climate change;
			(5)affirms its
			 commitment to empower women to have a voice in the planning, design,
			 implementation, and evaluation of strategies to address climate change so that
			 their roles and resources are taken into account;
			(6)affirms the
			 commitment to include women in economic development planning, policies, and
			 practices that directly improve conditions that result from climate change;
			 and
			(7)encourages the
			 President to—
				(A)integrate a gender
			 approach in all policies and programs in the United States that are globally
			 related to climate change; and
				(B)ensure that those
			 policies and programs support women globally to prepare for, build resilience
			 for, and adapt to climate change.
				
